Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 1 of 14 PageID #: 911




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                              MONROE DIVISION

   RACHEL LYNN MAGLIULO,                     CIVIL ACTION NO. 3:21-cv-02304
   MATTHEW SHEA WILLIS, AND
   KIRSTEN WILLIS HALL

   VERSUS                                    JUDGE DOUGHTY

   EDWARD VIA COLLEGE OF                     MAGISTRATE JUDGE MCCLUSKY
   OSTEOPATHIC MEDICINE


                       MEMORANDUM IN SUPPORT OF
                    PLAINTIFFS’ MOTION FOR CONTEMPT
             FOR VIOLATION OF TEMPORARY RESTRAINING ORDER




                                      Respectfully submitted:

                                      BREITHAUPT, DUBOS & WOLLESON, LLC
                                      1811 Tower Drive
                                      Monroe, Louisiana 71201
                                      Telephone:   (318) 322-1202
                                      Facsimile:   (318) 322-1984
                                      Email:       michael@bdw.law
                                      Email:       adam@bdw.law


                                      ____/s/ Michael L. DuBos___________________
                                      Michael L. DuBos (#23944), T.A.
                                      Adam R. Karamanis (#39544)




                                    Page 1 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 2 of 14 PageID #: 912




                                    Table of Contents

   I     Background Facts ………………………………………………………………………3

   II    Legal Standard …………………………………………………………………………12


                                   Table of Authorities

   CASES

   Am. Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574 (5th Cir. 2000) …………………………12

   Lewis v. S. S. Baune, 534 F.2d 1115, (5th Cir. 1976) …………………………………………….12

   Martin v. Trinity Indus., Inc., 959 F.2d 45 (5th Cir.1992) ……………………………………….12

   N.L.R.B. v. Trailways, Inc., 729 F.2d 1013 (5th Cir.1984) ………………………………………12

   Norman Bridge Drug Company v. Banner, 5 Cir. 1976, 529 F.2d 822 …………………..….12, 13

   United States v. United Mine Workers of America, 330 U.S. 258, 67,
   S.Ct. 677, 91 L.Ed. 884 (1947) ……………………………………………………………….12,13


   SECONDARY SOURCES

   7 Moore's Fed. Practice P 65.02(4) ………………………………………………………………12




                                       Page 2 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 3 of 14 PageID #: 913




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

   RACHEL LYNN MAGLIULO,                               CIVIL ACTION NO. 3:21-cv-02304
   MATTHEW SHEA WILLIS, AND
   KIRSTEN WILLIS HALL

   VERSUS                                              JUDGE DOUGHTY

   EDWARD VIA COLLEGE OF                               MAGISTRATE JUDGE MCCLUSKY
   OSTEOPATHIC MEDICINE

                          MEMORANDUM IN SUPPORT OF
                       PLAINTIFFS’ MOTION FOR CONTEMPT
                FOR VIOLATION OF TEMPORARY RESTRAINING ORDER

          NOW INTO COURT, through undersigned counsel, come Plaintiffs, Rachel Lynn

   Magliulo, Matthew Shea Willis, and Kirsten Willis Hall (hereinafter collectively the “Students”),

   who offer the following memorandum in support of their Motion for Contempt for Violation of

   Temporary Restraining Order(Doc. No. 19):

   I      Background Facts

          This Honorable Court is no doubt well-acquainted with the facts of this case, having issued

   its Temporary Restraining Order (Doc. No. 19) (“TRO”) less than one week ago, on August 17,

   2021. In pertinent part, the Temporary Restraining Order provided:

                         IT IS FURTHER ORDERED that Edward Via College of
                 Osteopathic Medicine along with its directors, officers, employees,
                 administrators, professors and teachers are hereby ENJOINED and
                 RESTRAINED from retaliating against, or, discriminating against
                 Plaintiffs for filing this proceeding. (Doc. No. 19).

          The ink had barely dried on the TRO when, on Friday, August 20, 2021, Nathan Kinnard,

   VCOM’s Associate Dean of Student Affairs and Development, and the chief antagonist against

   the Students throughout this ordeal, sent an email to the entire student body ostensibly addressing

   the court’s TRO, attacking the Students and issuing more discriminatory policies by VCOM

                                             Page 3 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 4 of 14 PageID #: 914




   against the Students. Mr. Kinnard’s passive-aggressive email is indicative of his treatment of

   them throughout this entire process. Below is the email Mr. Kinnard sent to the VCOM student

   body:

           From: Kinnard, Nathan <nkinnard@ulm.vcom.edu>
           Sent: Friday, August 20, 2021 9:12 AM
           To: Class2024lc <Class2024lc@ulm.vcom.edu>; Class2025lc
           <Class2025lc@ulm.vcom.edu>; VCOM-LC <VCOM-LC@ulm.vcom.edu>
           Subject: Responses to the rumors

           Student Doctors,

           I understand there has been a lot of rumors going around since the lawsuit was filed and
           students are concerned about the current news coverage in the papers. Although I
           cannot directly speak about ongoing litigation, I can dispel some of these rumors and
           false narratives that have spread through the student body.

               1. No, the Department of Student Services is not in trouble and no one is in

                   jeopardy of being fired. I’ll just say thank you to those of you who have

                   worried, however the majority of allegations made against Student

                   Services were false and others were certainly exaggerated.

               2. Yes, there have been changes to the schedule for Early Clinical

                   Experiences (ECEs) that were to start in Blocks 2 and 6. Unfortunately, we

                   are facing a dilemma: Louisiana has one of the highest numbers of new

                   cases of Covid-19 and one of the lowest vaccination rates, the situation

                   does not provide for a safe clinical experience for students who are not

                   vaccinated or for patients. We would simply not be able to protect the

                   potential patients or any unvaccinated students and so we were forced to

                   cancel these. We are in hopes to have them available in Blocks 3 and 7.




                                                Page 4 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 5 of 14 PageID #: 915




              VCOM is however arranging for volunteer clinical outreach experiences

              for students. While these will not be a part of the required curriculum

              there will be opportunity for vaccinated students to volunteer.

           3. Finally, I understand that many of you have voiced disapproval to the

              students engaged in the lawsuit; and that some have been

              unprofessional. I encourage you to remember that we are still a VCOM

              family, and unprofessional conduct toward any student is against VCOM

              policies and procedures. Try to remember the golden rule!!!

           4. Finally so each of you are aware, VCOM has and will always seek to

              adhere to state law.

              VCOM was initially unaware Louisiana had such an antiquated law on the

              books regarding vaccination. VCOM sought to adhere to the initial

              feedback from the Attorney General’s office, however, there has never

              been an effort from the Attorney General’s office or by Liberty Counsel to

              contact VCOM administration prior to any of the letters or the

              lawsuit. There are those who wish to make this a political issue rather

              than a public health issue it is. As there were no examples to find on how

              this law had been enforced or interpreted before we are just seeking to

              comply with the law while assuring the safety of our students and

              employees.

              The Covid-19 Committee at VCOM had granted exemptions for the

              students prior to receiving the temporary restraining order, so we are


                                         Page 5 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 6 of 14 PageID #: 916




              puzzled as to what there is to gain from the lawsuit now. We have not

              found any matter where this law has been enforced or challenged prior,

              so there is some uncertainty as to what, if any, changes will be needed.

              VCOM will of course be appealing the decision.

              With the cancellation of the ECEs and

              With allowing all students to choose their own PPC/OMM laboratory

              partners we are uncertain as to what the students want in order to be

              able to participate in the academic program equally.

              Again VCOM had already provided exemptions for the all students

              requesting an exemption in the 8/6/2020 meeting.

              Please be assured VCOM has and will always seek to comply with

              decisions made by the courts.

           5. VCOM is hopeful that we will be able to arrange volunteer clinical

              experiences that are not a part of the curriculum. Most of our clinical

              partners will require vaccination and we are currently only able to

              identify elective volunteer activities for students who are vaccinated and

              not a risk to elderly or patients.

           6. Finally, VCOM was sad to cancel the International experiences for fall but

              with the rise of Covid-Cases here in La. and in these countries where we

              normally travel to level 3 and level 4 warnings. So the risks were too

              great. In addition, with the increasing cases of the Delta variant, while

              symptoms and illness has been predominately mild in those vaccinated,


                                           Page 6 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 7 of 14 PageID #: 917




                 there could be delays in travel and in return to the U.S. (and long self-

                 quarantines). We hope you will volunteer for some of the upcoming

                 outreach activities.




                                                  Nathan Kinnard, M.Ed.
                                                  Associate Dean of Student Affairs and
                                                  Development
                                                  Edward Via College of Osteopathic
                                                  Medicine
                                                  Edward Via College of Osteopathic Medicine
                                                  4408 Bon Aire Drive | Monroe, LA 71203
                                                  Phone: (318) 342-7130
                                                  nkinnard@ulm.vcom.edu | www.vcom.edu




          In his email, Mr. Kinnard makes the following statements (paragraphs numbers below

   correspond with those in Mr. Kinnard’s email):

                 2.    Blocks 2 and 6 were cancelled because of the Students, i.e., “We would

                       simply not be able to protect the potential patients or any unvaccinated

                       students and w we were forced to cancel these.” Mr. Kinnard lays the blame

                       for VCOM being “forced” to cancel these blocks squarely at the feet of the

                       Students, despite the fact that all prevailing research has shown that even

                       those vaccinated are contracting and spreading the virus. However, Mr.

                       Kinnard claims that the “forced” cancellation was because of the

                       “unvaccinated students.”

                 2.    In his email, Mr. Kinnard notes that “VCOM is however arranging for

                       volunteer clinical outreach experiences for students. While these will not be

                       a part of the required curriculum there will be opportunity for vaccinated

                                             Page 7 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 8 of 14 PageID #: 918




                   students to volunteer.”        This is clearly discrimination against the

                   unvaccinated Students that was prohibited by this Honorable Court’s TRO.

                   Moreover, by Mr. Kinnard noting that “volunteer clinical outreach

                   experiences” for which no academic credit will be given are available only

                   for “vaccinated students” highlights that the cancellation of the Early Clinical

                   Experiences blocks for which academic credit would be earned was solely the

                   fault of the unvaccinated Students.

              4.   Although he started his email advising that he “cannot directly speak about

                   ongoing litigation” Mr. Kinnard advises the student body that “VCOM was

                   initially unaware Louisiana had such an antiquated law on the books

                   regarding vaccination.” In essence, Mr. Kinnard is attacking the basis for the

                   Students’ claim, suggesting that LSA-R.S. 17:170 is “antiquated” and thus,

                   the Students in this case are backward in their thinking or reasoning; that their

                   position is not to be respected or accorded any deference. Ever the legal

                   scholar, Mr. Kinnard disregards the fact that LSA-R.S. 17:170 was amended

                   by the Louisiana Legislature in 2015 and the language that underpins this case

                   was not changed or altered. Perhaps what Mr. Kinnard regards and wants to

                   convey and paint as “antiquated” is bedrock, long-standing, and/or

                   fundamental. In short, there was no legitimate basis for Mr. Kinnard to use

                   such a juvenile passive-aggressive attack on the Students. His real motivation

                   was not to discuss the history of LSA-R.S. 17:170, but to turn the student

                   body against the Students and try to convince them that their education was




                                          Page 8 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 9 of 14 PageID #: 919




                   being affected by an “antiquated” statute that is no longer reasonable, rational,

                   viable or worthy of respect.

              4.   Mr. Kinnard again attacks the Students by continuing to undermine their

                   motives and degrade the basis for their case: “There are those who wish to

                   make this a political issue rather than a public health issue it is.” Mr. Kinnard

                   desires to turn the student body against the Students by suggesting that their

                   motives are to be questioned.

              4.   Mr. Kinnard contends that, “The Covid-19 Committee at VCOM had granted

                   exemptions for the students prior to receiving the temporary restraining order,

                   so we are puzzled as to what there is to gain from the lawsuit now.” Again,

                   more discussion of the lawsuit from the man who opened the email cautioning

                   that he could not speak directly to ongoing litigation. More concerning,

                   however, is his indirect attack on the Students and their real motivation, since

                   VCOM had already granted the exemptions. As this Honorable Court is well

                   aware, and as it addressed at length in the ruling granting the TRO, VCOM’s

                   exemptions were burdened with conditions that created insurmountable

                   obstacles to the Students being able to attend VCOM per Louisiana law.

              5.   Mr. Kinnard contends that “Most of our clinical partners will require

                   vaccination and we are currently only able to identify elective volunteer

                   activities for students who are vaccinated and not a risk to elderly or patients.”

                   The Students are not aware that any of VCOM’s “clinical partners” currently

                   require vaccinations from their providers. Mr. Kinnard admits as much by

                   contending that they “will require” such, but yet he contends that VCOM is



                                          Page 9 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 10 of 14 PageID #: 920




                        “currently able” to offer these opportunities “for students who are vaccinated

                        and not a risk to elderly or patients.” Again, this is an attack on the Students,

                        contending that their decision is based on an antiquated statute, the medical

                        equivalent to treating sick patients with leaches, and that their backward,

                        antiquated thinking makes them a risk “to elderly and patients.” Mr. Kinnard

                        pretends in this paragraph that the vaccinated are immune from COVID-19

                        and thus, are not a risk to the old and the sick; it is only the Students who

                        callously do not care against these at risk groups. However, in the next

                        paragraph, Mr. Kinnard notes that they are cancelling the International

                        experiences for the fall, not just for the unvaccinated, but for all students. The

                        question is if only the unvaccinated are at risk, then why cancel this program

                        for all students??? Mr. Kinnard does admit in this paragraph what is widely

                        known and reported, the vaccinated are contracting and spreading COVID-

                        19, particularly the Delta variant.

          The email from Mr. Kinnard is, in one sense, not surprising. That he would do it in defiance

   of this Honorable Court’s TRO is. Mr. Kinnard has been the chief antagonist to the Students since

   this entire ordeal began. Below are some of the threats, intimidation and improper tactics used by

   Mr. Kinnard in his meetings with the Students prior to the Students seeking judicial relief:

                  •   VCOM’s President wrote the COVID-19 policy. He knows exactly what she is
                      going to say in response to the Students dissent: withdraw. There are a lot of
                      things she will work with the students on, but this is not one of them.

                  •   Either get the vaccine or withdraw or VCOM will fail them and they cannot
                      come back.

                  •   If they leave VCOM, the likelihood of them getting in another medical school
                      is “zero” except maybe in the Caribbean if they can afford it.


                                              Page 10 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 11 of 14 PageID #: 921




                     •   Very rare for medical schools in the U.S. to accept someone who has been to
                         another medical school.

                     •   Their decision not to take the vaccine comes down to either a temporary
                         withdrawal or VCOM will fail them because they cannot do the Standardized
                         Patient block.

                     •   If they fail the Standardized Patient block they will not even be able to get into
                         the Caribbean.

                     •   If they are not getting the vaccine, there is no reason for them to go forward.

                     •   They have two options: (1) voluntary withdraw; or (2) fail because they cannot
                         complete the Standardized Patient block.

                     •   The process to fail them if they do not withdraw is simply not letting them do
                         the Standardized Patient block.

                     •   When told that LSU Medical School was not mandating the vaccine, Mr.
                         Kinnard responded that LSU was one of the worst medical schools in the
                         country and he would not be surprised if it lost its federal funding this year.

                     •   The courts will never be with them, except maybe the local courts, but the local
                         courts do not make decisions. The “big courts” they appeal to will uphold the
                         decision of the CDC.1

                     •   When the case gets to the Supreme Court they are not going to rule against the
                         vaccine in a time of hysteria.

                     •   VCOM is a private school and can do whatever it wants.

                     •   Even though the vaccine is not mandated and they do not have to have it, they
                         cannot finish their program at VCOM without it. Regardless of “all the legal
                         mumbo jumbo” all VCOM has to say is that the vaccine is not mandatory but
                         you cannot graduate without it.

                     •   Under the Emergency Use Authorization, all VCOM has to do is offer the
                         option for rejection and advise what that entails. What it entails is that they
                         have two (2) weeks to withdraw, defer or get the vaccine.

                     •   VCOM suggested that they just throw in the towel – withdraw and VCOM will
                         give them back their deposit and they can look for a school more compatible.2

   1
       Recall that the CDC has never mandated vaccines as a condition of enrollment.
   2
       This comment was made by a female VCOM employee in attendance at the meeting with Mr. Kinnard.
                                                 Page 11 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 12 of 14 PageID #: 922




                  •   This is part of VCOM’s culture and if the Students are not comfortable with it,
                      they need to find somewhere else.

                  •   Education law is different from regular law and all cases are on VCOM’s side.

                  •   The Supreme Court always rules in favor of educational institutions. Reference
                      was made to a case where a student was “beaten to a tar” by a coach but the
                      school “got off.”

                  •   If the Students have a religious belief, they are to be commended, but VCOM’s
                      policies are set and will not change.

                  •   No Louisiana law supports a religious or medical exemption sought by the
                      Students, particularly Ms. Magliulo.

   II     Legal Standard

          When a person is adjudged in contempt of court, the court must first determine the nature

   of the proceeding, i.e., whether the contempt is civil or criminal. Criminal contempt proceedings

   seek to punish a party for defiance of judicial authority, whereas civil contempt proceedings seek

   to compel obedience of the court’s order or to compensate the litigant for injuries suffered because

   of the disobedience. Lewis v. S. S. Baune, 534 F.2d 1115, 1119 (5th Cir. 1976) citing Norman

   Bridge Drug Company v. Banner, 5 Cir. 1976, 529 F.2d 822, 827; 7 Moore's Fed. Practice P

   65.02(4).

          The Students in a civil contempt proceeding bear the burden of establishing by clear and

   convincing evidence: 1) the TRO was in effect, 2) the TRO required certain conduct by VCOM

   and Mr. Kinnard, and 3) that VCOM and Mr. Kinnard failed to comply with the TRO. Am.

   Airlines, Inc. v. Allied Pilots Ass'n, 228 F.3d 574, 581 (5th Cir. 2000), citing Martin v. Trinity

   Indus., Inc., 959 F.2d 45, 47 (5th Cir.1992). The conduct complained of need not be willful so

   long as VCOM and Mr. Kinnard actually failed to comply with the TRO. Id. See also N.L.R.B.

   v. Trailways, Inc., 729 F.2d 1013, 1017 (5th Cir.1984).


                                             Page 12 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 13 of 14 PageID #: 923




          The sanctions imposed in civil contempt proceedings, may be for either or both of two

   purposes: to coerce the defendant into compliance with the court's order, and to compensate the

   complainant for losses sustained. Am. Airlines, Inc., 228 F.3d at 585, citing United States v.

   United Mine Workers of America, 330 U.S. 258, 303–04, 67 S.Ct. 677, 91 L.Ed. 884 (1947),

   Norman Bridge Drug Co. v. Banner, 529 F.2d 822, 827 (5th Cir.1976).

          Mr. Kinnard has repeatedly doubled-down in his interactions with the Students. The

   threats, intimidation and improper tactics he has used as outlined above are just a sampling. Mr.

   Kinnard has clearly taken this Honorable Court’s TRO as an attack on his authority and he clearly

   does not intend to sit idly by and let that authority be eroded. There was no legitimate basis for

   Mr. Kinnard’s email. The passive-aggressive tone, his continued discrimination of the Students,

   his belittling and undermining of their position serves no useful purpose other than to attempt to

   turn the student body against them. Likewise, his admonition to the student body not to act in an

   unprofessional manner towards the Students is disingenuous at best. Mr. Kinnard’s email does

   nothing more than sow the seeds for this discontent. For these reasons, both VCOM and Mr.

   Kinnard should be held in contempt of court and sanctioned appropriately.

          WHEREFORE, Plaintiffs, Rachel Lynn Magliulo, Matthew Shea Willis, and Kirsten Willis

   Hall, respectfully pray that after due proceedings Defendant, Edward Via College of Osteopathic

   Medicine, and Nathan Kinnard, its Associate Dean of Student Affairs and Development, be held

   in contempt of court and sanctioned appropriately for violating this Honorable Courts Temporary

   Restraining Order (Doc. No. 19). Plaintiffs further pray that Defendant, Edward Via College of

   Osteopathic Medicine, and Nathan Kinnard, its Associate Dean of Student Affairs and

   Development, be cast with all costs incurred in the filing of the instant motion, along with




                                             Page 13 of 14
Case 3:21-cv-02304-TAD-KDM Document 21-1 Filed 08/23/21 Page 14 of 14 PageID #: 924




   reasonable attorney’s fees, and for all other relief to which they are or may be entitled, whether in

   law or in equity.

                                                 Respectfully submitted:

                                                 BREITHAUPT, DUBOS & WOLLESON, LLC
                                                 1811 Tower Drive
                                                 Monroe, Louisiana 71201
                                                 Telephone:   (318) 322-1202
                                                 Facsimile:   (318) 322-1984
                                                 Email:       michael@bdw.law
                                                 Email:       adam@bdw.law


                                                 ____/s/ Michael L. DuBos___________________
                                                 Michael L. DuBos (#23944), T.A.
                                                 Adam R. Karamanis (#39544)




                                          CERTIFICATION

          I hereby certify that a copy of the above and foregoing has been duly served upon counsel

   of record on this 23rd day of August 2021 via the Court’s EM/ECF filing system.

                                    ____/S/ Michael L. DuBos_____
                                          Michael L. DuBos




                                              Page 14 of 14
